Order entered September 11, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00830-CR

                                   EX PARTE JOSE AMAYA

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. WX11-90031-R

                                             ORDER
       On September 4, 2013, this Court ordered the trial court to prepare a certification of

appellant’s right to appeal and the Dallas County District Clerk to file, by September 10, 2013, a

supplemental record containing the certification and a copy of the trial court’s June 26, 2013

order denying the application for writ of habeas corpus. To date, we have not received the

supplemental record containing these documents. Upon further review of the clerk’s record, we

note that it does not contain the application for writ of habeas corpus or the memorandum of law

in support of the application nor does it contain the State’s response to the application. Finally, it

appears the trial court considered the contents of the original file, docketed as F03-34685-R, as

well as a police report that was admitted into evidence as State’s Exhibit no. 1 at the hearing.

       Accordingly, we ORDER the Dallas County District Clerk to file, by SEPTEMBER 16,

2013, a supplemental record containing the following:

   •   June 26, 2012 order denying appellant’s application for writ of habeas corpus;
   •   Appellant’s August 24, 2011 application for writ of habeas corpus and memorandum of
       law in support of application for writ of habeas corpus, including all attachments;

   •   State’s September 22, 2011 response to the application for writ of habeas corpus,
       including all attachments;

   •   Contents of the file from trial court no. F03-34685-R; and

   •   The trial court’s rule 25.2 certification of appellant’s right to appeal.

No extensions will be granted. If the supplemental record is not filed by the date specified, the

Court will utilize the available remedies to obtain the supplemental record.

       We ORDER court reporter Mary Snider to file, by SEPTEMBER 16, 2013, a

supplemental record containing a copy of State’s Exhibit no. 1, a police report, as well as any

other exhibits that were admitted into evidence at the May 10, 2012 hearing. No extensions will

be granted. If the supplemental record is not filed by the date specified, the Court will utilize the

available remedies to obtain the supplemental record.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Mary Snider, official

court reporter, 265th Judicial District Court; Gary Fitzsimmons, Dallas County District Clerk;

Dallas County District Clerk’s Office, Criminal Records Division; and counsel for all parties.



                                                       /s/     DAVID L. BRIDGES
                                                               PRESIDING JUSTICE